Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Merkle (DE 101 44 036 C1) in view of Shuster (DE 10 2009 061 013), both cited by applicant with references made to attached machine translations.

Regarding claim 1, Merkle discloses, an assembly for a torch comprising (See Fig 1): an electrode (electrode 1) ; and an electrode holder (holder 5) comprising: a proximal portion; a distal portion; and a central portion disposed between the proximal portion and the distal portion (annotated Fig 1 shows the holder having a proximal, central and distal portion), the central portion comprising a plurality of radially extending protrusions (Fig 1 shows radially extending protrusions), 


    PNG
    media_image1.png
    721
    652
    media_image1.png
    Greyscale

Merkle fails to disclose, wherein an angle between a longitudinal axis of the assembly and an outer surface of at least one of the electrode holder and the electrode is between about five degrees and about fifteen degrees.

Shuster discloses, regarding claims 1 and 5, an electrode holder 2.1 having an angle of about 15 degrees (30 degrees divided by 2 as in Fig 5) in relation to the electrode. It would have been obvious to adapt Merkle in view of Shuster to provide the angle between the electrode and the holder for increasing the energy density of the arc on the workpiece to be processed. 

Regarding claim 3, Fig 1 shows gaps between the radially extending protrusions 3 which would dissipate heat. 

Regarding claim 4, Fig 1 shows a disc shaped portion at the proximal portion.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Merkle (DE 101 44 036 C1) in view of Shuster (DE 10 2009 061 013) and Murata (WO 2020/137949) as cited by applicant with references made to attached machine translations.

The teachings of Merkle have been discussed above. Regarding claim 2, Merkle disclose the electrode is a tungsten electrode as it is a TIG welding process, with the electrode being bonded to the holder. The electrode holder would most likely be copper, however, this is not disclosed. 

Murata discloses the collet 4 (which would hold the electrode) is formed from copper, as well as the nozzle. It would have been obvious to adapt Merkle in view of Murata to provide the copper electrode holder since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 



Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Merkle (DE 101 44 036 C1) in view of Rehrig (US 5,403,987) and Roberts et al (US 2012/0012560).

Regarding claims 6-7, Merkle discloses, an assembly for a torch comprising (See Fig 1): a torch body (see Fig 1), a cavity and a first shield gas channel (See Fig 1) an electrode (electrode 1) ; and an electrode holder (holder 5) comprising: a proximal portion; a distal portion; and a central portion disposed between the proximal portion and the distal portion (annotated Fig 1 shows the holder having a proximal, central and distal portion), the central portion comprising a plurality of radially extending protrusions (Fig 1 shows radially extending protrusions), a nozzle 8. Fig 1 shows a gap between the nozzle and the electrode which is coupled to the shielding gas channel. 

Merkle fails to disclose a second shield gas channel and a shield cap. 

Rehrig discloses a first gas flow passage and a second gas flow passage 96. (See Column 5, Line 40 – Column 6, Line 23) It would have been obvious to adapt Merkle in view of Rehrig to provide the second gas flow passage for either providing a desired mixture of gases or providing a desired gas flow shape for controlling various weld characteristics. 

Roberts discloses a shield cap 115 which is analogous to the shield cap. (See Paragraphs [0006], [0011] and [0039]. It would have been obvious to adapt Merkle in view of Roberts to provide the shield cap for retaining the nozzle and controlling the shielding gas flow. 

Regarding claim 8, Merkle discloses an area which could be considered a plenum which is between the torch body and the nozzle. The point at which the shielding gas enters the radial protrusions of the electrode holder is considered to be a plenum as shown below. The spaces around radial bores 11 and 13 could also be considered a plenum given their location. Regarding claim 9, the radial bores would generate a backpressure which would create a laminar flow. 


    PNG
    media_image2.png
    377
    420
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 16-20 allowed.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-15 are unable to be rejected due to their dependency upon an objected claim. It is not clear if the limitations of these claims would be allowable without the limitations of claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/3/2022